Benham, Judge,
concurring in part and dissenting in part.
While I concur with the majority’s decision on the issues of witness fees and the fee for the services of the clerk of the trial court, my conviction that the fees for jurors and bailiffs are not recoverable from appellant requires that I dissent as to the affirmance of the portions of the judgment imposing those costs.
It has always been the law in this state that costs charged against litigants must be statutorily authorized. “The officer charging costs should always show the authority of the law to exact its payment from the pocket of the citizen.” Peters v. State, 9 Ga. 109, 111 (1850). While it is true that there is a statute establishing compensation for bailiffs and jurors (OCGA § 15-12-7), that statute does not make that compensation taxable to litigants. It was noted in Chambers v. State, 22 Ga. App. 748, 752 (97 SE2d 256) (1918), that there is a statute which “provides for the fixing of [bailiffs’] compensation [cit.], in the same manner as the pay of jurors. It is certainly contemplated that they shall be paid out of the county treasury. The paying of court bailiffs is in other words a legal charge against the county.” I find applicable to the charges in this case for the services of bailiffs and jurors the same holding by which the Supreme Court disallowed part of the costs in Peters, supra: “We are not aware of any fee bill, regulated by Statute, which authorizes such a charge to be made against a defendant; and those who charge costs, and exact its payment, as before remarked, must show the authority of the law to do so.”
The majority’s reliance on Davis v. State, 33 Ga. 531, 533 (1863), ignores the word “charges” in that case’s definition of costs. When that word is considered with the rest of the definition, it is clear that “costs” is not so broad as to include the compensation of every officer of the court, only those compensations which are by statute chargeable to a litigant. The logical extension of the majority’s position would require that unsuccessful litigants bear a proportionate share of all *417the costs of maintaining a judicial system. If litigants are to pay for the compensation of bailiffs and jurors, should they not pay a pro rata share of the compensation of the salary of the clerk of the court, of the judge, of the solicitor, of the janitorial staff whose efforts are necessary to keep the court facilities operational? They should not, for the same reasons set out in Peters: those are charges the county is required to bear, not the litigants.
Decided December 4, 1987
Rehearing denied December 18, 1987
Larry W. Yarbrough, for appellant.
Patrick H. Head, Solicitor, Melodie H. Clayton, Philip Gold-stein, Assistant Solicitors, for appellee.
I am authorized to state that Presiding Judge Banke and Judge Sognier join in this opinion.